NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0427-16T1

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

JOSE MEDINA,

     Defendant-Appellant.
________________________

                    Submitted March 21, 2018 – Decided September 14, 2018
                    Remanded by Supreme Court June 9, 2020
                    Resubmitted July 2, 2020 – Decided July 24, 2020

                    Before Judges Fuentes, Koblitz and Suter.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 14-09-2344.

                    Robert Carter Pierce, attorney for appellant.

                    Theodore N. Stephens II, Acting Essex County
                    Prosecutor, attorney for respondent (Tiffany M. Russo,
                    Special Deputy Attorney General/Acting Assistant
                    Prosecutor, of counsel and on the brief).

PER CURIAM
         Defendant Jose Medina was tried before a jury and convicted of second

degree aggravated assault, N.J.S.A. 2C:12-1b(1), fourth degree unlawful

possession of a weapon, N.J.S.A. 2C:39-5d, third degree possession of a weapon

for an unlawful purpose, N.J.S.A. 2C:39-4d, and third degree aggravated assault,

N.J.S.A. 2C:12-1b(2). In State v. Medina, A-0427-16T1 (App. Div. September

14, 2018), this court held that "the trial judge committed reversible error when

he allowed the State to rely on unverifiable hearsay testimony to create the

photo-array used by Rivera to identify defendant as his attacker. This error

irreparably tainted the reliability of the jury's verdict and violated defendant's

right to a fair trial." Slip op. at 4. We thus declined to address the other

arguments defendant raised on direct appeal and remanded the matter for a new

trial.

         The Supreme Court granted the State's petition for certification limited to

the legal issue: "Under the circumstances presented, did testimony elicited by

the State concerning an anonymous female who spoke to police at the scene

violate State v. Bankston, 63 N.J. 263 (1973)." State v. Medina, 237 N.J. 419

(2019). On June 9, 2020, the Supreme Court issued its decision reversing this

court's decision and held the officer’s testimony that described how he created

the photo array based, in part, on information from an anonymous woman, did

not improperly implicate defendant in the crime. State v. Medina, ____ N.J.


                                            2                               A-0427-16T1
____, ____ (2020), slip op. at 2-3. The Court thus remanded the matter for this

court to address the following remaining arguments defendant raised on direct

appeal:

            POINT II

            THE TRIAL COURT ERRED BY RULING THAT
            THE   VIDEOTAPE   WAS  NOT    UNDULY
            PREJUDICIAL.

            POINT III

            THE TRIAL COURT ERRED BY FINDING THE
            VIDEOTAPE ADMISSIBLE BECAUSE THE
            VIDEOTAPE DOES NOT DEPICT RIVERA BEING
            IN A FIGHT WITH MR. MEDINA AND THE VIDEO
            CANNOT BE AUTHENTICATED.

            POINT IV

            THE TRIAL COURT ERRED BY OVERRULING
            DEFENDANT'S    OBJECTION    TO    THE
            PROSECUTOR'S QUESTION TO THE VICTIM
            DESIGNED TO ELICIT TESTIMONY THAT THE
            VICTIM WAS AFRAID OF WHAT THE
            DEFENDANT WILL DO TO THE VICTIM AFTER
            THE TRIAL.

      After reviewing the briefs submitted by the parties and the record

developed before the trial court, we affirm.   We incorporate by reference the

facts we described at length in our first opinion. Medina, A-000427-16T1 at 4-

20.




                                        3                              A-0427-16T1
                                            I

         In argument Point II, defendant challenges the trial court's decision to

admit into evidence a video recording of an earlier bar brawl between defendant

and the victim. The State sought to admit this video recording into evidence

under N.J.R.E. 404(b). The judge declined to admit the video under N.J.R.E.

404(b) because it did not show defendant committed a "prior bad act" against

Rivera, the victim in this case. However, the judge found sufficient grounds to

admit the video as an exception to the hearsay rule under N.J.R.E. 803(a)(3). 1

In the judge's view, the video could be used to support Rivera's identification of

defendant as the person who assaulted him in this case.

         We hold the trial judge did not err in admitting the video. However, we

also conclude the video was admissible under N.J.R.E. 404(b), not N.J.R.E.

803(a)(3). Under N.J.R.E. 404(b), evidence of "other crimes, wrongs, or acts"

is not admissible to prove a person's propensity to commit a crime. However,


1
     Pursuant to N.J.R.E. 803(a)(3), the following statements are not excluded by the
    hearsay rule:
                The declarant witness testifies and is subject to cross-
                examination about a prior otherwise admissible statement,
                and the statement:
                      ....

               (3) is a prior identification of a person made after
               perceiving that person if made in circumstances
               precluding unfairness or unreliability.

                                                4                             A-0427-16T1
such evidence may be admitted for other purposes, including "proof of motive

. . . [or] identity . . . when such matters are relevant to a material issue in

dispute." N.J.R.E. 404(b). Generally, this evidence is admissible "only if it is

relevant to prove a fact genuinely in dispute 'and the evidence is necessary as

proof of the disputed issue.'" State v. Darby, 174 N.J. 509, 518 (2002) (quoting

State v. Hernandez, 170 N.J. 106, 118-19 (2001)). Because N.J.R.E. 404(b) is

a rule of exclusion, the court must provide clear limiting instructions to the jury

to guard against the jury's viewing of this evidence as proof of defendant's

proclivity for violence or antisocial behavior. State v. Skinner, 218 N.J. 496,

514 (2014) (citing State v. Rose, 206 N.J. 141, 179-80 (2011)).

      In State v. Cofield, the Supreme Court created a four-part test for

determining the admissibility of this evidence: (1) the evidence of the other

crime must be admissible as relevant to a material issue; (2) [the evidence] must

be similar in kind and reasonably close in time to the offense charged; (3) [t]he

evidence of the other crime must be clear and convincing; and (4) [t]he probative

value of the evidence must not be outweighed by its apparent prejudice. 127 N.J.
328, 338 (1992).    Although the Cofield Court mentioned only "other crimes,"

the test applies to "other wrongs or acts," which are clearly mentioned in

N.J.R.E. 404(b). See Skinner, 218 N.J. at 517 (applying the factors to determine

the admissibility of the defendant's violent and disturbing rap lyrics); State v.


                                          5                                A-0427-16T1
Covell, 157 N.J. 554, 570 (1999) (applying the factors to determine the

admissibility of the defendant's statements to police regarding his sexual interest

in young girls).

      The first Cofield factor requires the evidence to be relevant to a material

issue. Such evidence is relevant if it tends "to prove or disprove any fact of

consequence to the determination of the action." N.J.R.E. 401. This inquiry

focuses on "the logical connection between the proffered evidence and a fact in

issue." State v. Hutchins, 241 N.J. Super. 353, 358 (App. Div. 1990). "If the

evidence offered makes the inference to be drawn more logical, then the

evidence should be admitted unless otherwise excludable by a rule of law."

Covell, 157 N.J. at 565. Our courts usually "admit a wider range of evidence

when the motive or intent of the accused is material." Ibid. (citing State v.

Rogers, 19 N.J. 218, 228 (1955)). Here, the video is relevant and material

evidence of defendant's motive for slashing Rivera in the face, and it also helps

explain how Rivera positively identified defendant as the person who attacked

him in this fashion.

      The video depicts a brawl in which both defendant and Rivera were

involved. It helps explain how Rivera could identify defendant in the photo

array. Once Rivera saw the photo array, he was able to identify defendant as

the person who slashed him in this case and as the person with whom he fought


                                          6                                A-0427-16T1
at Club Yesterday's about a month earlier. The video is therefore relevant and

necessary to explain how Rivera could make this connection. Without the video,

it would be difficult to ascertain how Rivera was able to positively identify

defendant in the photo array since he was not able to clearly identify him at the

time of the slashing.

      The video is also relevant to defendant's motive for slashing Rivera in the

face. According to Rivera, the assailant said "you remember me" before slashing

him with a knife or some other type of sharp-edge weapon. This supports the

State's theory of culpability, which is based on defendant having had at least one

prior belligerent encounter with Rivera. The video puts the attack in this case

into context by connecting it to the previous brawl and showing Rivera and

defendant were involved in both incidents.         The jury could consider the

menacing antecedent statement - "you remember me" - as indicative of a revenge

motive and as supportive of Rivera's identification of defendant as the assailant .

      The video of the first brawl shows defendant was struck on the head with

a glass bottle during the melee, plausibly by Rivera.         Rivera testified he

exchanged punches with defendant. In short, the video provides the jury with

relevant evidence of defendant's possible motive for attacking Rivera with a

knife or some other sharp-edged weapon on the night of this incident. Thus, the




                                          7                                A-0427-16T1
video is evidence of another "bad act" which is relevant to a material issue and

satisfies the first factor of the Cofield test. 127 N.J. at 338.

      Addressing the second factor, the video is similar in kind and involves an

event that occurred reasonably close in time to the offense charged. Ibid. The

video shows defendant involved in a violent bar brawl with the victim. The

incident at issue here occurred approximately six weeks after the altercation

depicted in the video. These characteristics are enough to satisfy the second

Cofield factor.

      The judge conducted a N.J.R.E. 104 evidentiary hearing to address the

third Cofield factor. At this hearing, the State is required to prove defendant's

responsibility for the prior offense. State v. Hernandez, 170 N.J. 106, 128-29

(2001); State v. Harvey, 121 N.J. 407, 433 (1990).          In response to defense

counsel's second attempt to exclude the video, the judge found the State did not

meet its burden of proof and denied the motion to admit the video under N.J.R.E.

404(b). The judge found the video was too "chaotic," and did not show evidence

of a prior bad act committed by defendant. We disagree. The State offered the

video for the limited purpose of showing defendant's motive and to identify him

as one of the combatants. The video provided clear and convincing evidence

that defendant was involved in a bar fight with Rivera and his friends weeks

before the incident that gave rise to the charges in this case.


                                           8                              A-0427-16T1
      The State introduced the video at the N.J.R.E. 104 hearing during the

testimony of Ventura, one of Rivera's friends who was involved in the bar fight.

Ventura identified defendant in the video as one of the combatants and testified

that Rivera was there as well, although he does not appear in the video.

According to Ventura, Rivera was pulled out of the fight before the video began.

Ventura identified the person wearing the white shirt in the video as defendant.

He then confirmed that the person seen in the video was the same man identified

as defendant, who was seated in the courtroom. Ventura identified defendant as

the person who had blood on his shirt towards the conclusion of the video ; and

the same person who attempted to hit other combatants with glass bottles.

      Ventura testified that the video accurately depicts the altercation from

nearly its inception, to the time the police responded to the scene.     He also

acknowledged that the video did not capture the actual start of the fight. Rivera

testified that he does not appear in the video at any time because he was in an

area of the venue that was not within the scope of the camera. He was also

uncertain about whether he and defendant exchanged blows during the fight.

      The purpose of the video was simply to show that defendant was involved

in a bar fight with Rivera and his friends. The video, in conjunction with the

testimony from Ventura, provides clear and convincing evidence that defendant

was present at the bar and engaged in a fight with Rivera and his friends.


                                         9                               A-0427-16T1
Although the video of the bar may be "chaotic," it still serves the limited purpose

of showing defendant's previous interaction with Rivera and Ventura.

Therefore, the video satisfies the third Cofield factor.

      The fourth Cofield factor requires an analysis similar to the balancing test

required under N.J.R.E. 403. Under this approach, evidence may be excluded if

"its probative value is substantially outweighed by the risk of . . . undue

prejudice." N.J.R.E. 403. The weighing process falls largely within the trial

judge's broad discretionary authority. State v. Sands, 76 N.J. 127, 144 (1978).

A determination under N.J.R.E. 403 will not be overturned on appeal absent an

abuse of discretion that is "so wide of the mark that a manifest denial of justice

resulted." Green v. N.J. Mfrs. Inc. Co., 160 N.J. 480, 492 (1999). The party

seeking this relief must show a "clear error of judgment" for the determination

to be overturned. State v. Koedatich, 112 N.J. 225, 313 (1988).

      One aspect that should be considered is the availability of other evidence

that can prove the same point. "Probative value is enhanced by the absence of

any other evidence that can prove the same point." Covell, 157 N.J. at 569. See

also State v. Stevens, 115 N.J. 289, 303 (1989).           If there is other non-

inflammatory evidence, the proposed evidence loses probative value. Ibid. See

also State v. Johnson, 120 N.J. 263, 298 (1990); State v. Davis, 116 N.J. 341,

366 (1989). However, evidence of motive or intent "require[s] a very strong


                                         10                                A-0427-16T1
showing of prejudice to justify exclusion." Covell, 157 N.J. at 570; see also

State v. Carter, 91 N.J. 86, 106 (1982); State v. Rogers, 19 N.J. 218, 228 (1955).

The trial court should also consider the "remoteness" of the evidence. Rogers,
19 N.J. at 228. "[T]he more attenuated and the less probative the evidence, the

more appropriate it is for a judge to exclude it." State v. Medina, 201 N.J. Super.
565, 580 (App. Div. 1985). Here, the trial court ruled that "the prior contact

evidence is highly relevant and not unduly prejudicial." We are bound to abide

by this determination absent an abuse of discretion. Green, 160 N.J. at 492.

      When evidence is admitted under N.J.R.E. 404(b), the trial judge must

provide limiting instructions that "explain precisely the permitted and prohibited

purposes of the evidence, with sufficient reference to the factual context of the

case to enable the jury to comprehend and appreciate the fine distinction to

which it is required to adhere." State v. Gillispie, 208 N.J. 59, 92-93 (2011)

(quoting Cofield, 127 N.J. at 340-41).

      The judge provided limiting instructions on two occasions during trial.

The first time was when the bar fight was discussed before the jury during the

testimony of Bellville Police Detective Anthony Abate. Defense counsel did

not introduce the video into evidence at this point. However, when defense

counsel cross-examined Detective Abate about the fight, the trial judge provided

the jury with the following sua sponte limiting instructions:


                                         11                                A-0427-16T1
             You're hearing evidence elicited about some prior
             activity a month or two before in the bar in Clifton. All
             right? Normally, evidence like that is not admissible in
             a case like this, it has to do with another incident. But
             I'm allowing it to be introduced in this particular case
             solely for the sole purpose of establishing identity and
             motive. All right?

             That’s the only way it could be used. I don't want you
             to use that evidence saying these are bad people
             because they're fighting - - it has nothing to do with it.
             The only two issues here are identity and motive. That's
             the only reason they're being introduced. All right?

     The judge provided the following limiting instructions when the

prosecutor moved to introduce the video into evidence during Ventura's direct

testimony:

             Ladies and gentlemen, let me explain it to you again, I
             mentioned it the other day. I'm [going to] mention it to
             you again. There is a contention that [Rivera], the
             alleged victim in this case, and [defendant], the accused
             in this case, were at that location on that particular
             night.

             Now, what is important is whether or not they saw each
             other there. All right? The only purpose of this
             evidence is to address the question of identity - -
             whether [defendant] was the person who allegedly
             assaulted [Rivera] six weeks later on in Belleville. All
             right? That's the only purpose. So, the limited purpose
             of this video is not to decide who's right or who's wrong
             on that video. That's irrelevant.

             The purpose of that video is to determine two things,
             actually: The identity, and maybe some motive that was
             involved here. All right? That's the limited purpose of
             it and only - - only that limited purpose. All right? So,
                                         12                               A-0427-16T1
             I don't want you to make a bigger deal out of it than it
             is, but that's the purpose of why it's being admitted.

Ventura identified defendant in the video and described what occurred during

the incident using the video as a visual aid.

      The judge explained to the jurors through these instructions the limited

purpose of this type of evidence and admonished them "not to decide who's right

or who's wrong [based] on that video." The instructions provided the jurors with

a roadmap to follow in order to place this evidence in its proper context. State

v. G.S., 145 N.J. 460, 472 (1996).

      Defendant nevertheless argues the evidence should have been excluded

because it was highly prejudicial and had minimal probative value. He claims

Rivera cannot be identified in the video and depicts defendant "as a combatant

in a violent bar fight[.]" Defendant's arguments miss the point. The video does

not need to depict Rivera and defendant engaged in an actual fight to have

probative value in the current case. The probative value of the video is based

on what it shows - defendant engaged in a bar brawl with Rivera and his friends

in a setting similar to the place where the slashing incident occurred. The video

was admitted for the purpose of establishing defendant's motive for slashing

Rivera and to explain how Rivera was able to identify defendant. This is also

the legal basis for the trial judge's decision to issue cautionary, limiting language

as a prelude to the video's presentation to the jury.
                                          13                                 A-0427-16T1
      The Supreme Court has stated "other-crimes evidence should not be

admitted solely to bolster the credibility of a witness against a defendant." State

v. P.S., 202 N.J. 232, 256 (2010) (citing Darby, 174 N.J. at 520). Although not

mentioned by defendant, we recognized that the video also bolstered the

credibility of Ventura's testimony. However, Ventura could have testified about

defendant's involvement in the fight without actually referring to the video.

Although defendant correctly points out that the video depicts him as a

combatant in a bar fight, this alone is not enough to exclude the video under

N.J.R.E. 403 or N.J.R.E. 404(b).

      The record shows the trial judge appreciated the prejudicial effect of the

video and limited the parts that were shown to the jury. The judge disallowed

the State's application to play to the jury the audio component of the video and

excluded other parts altogether as irrelevant or highly inflammatory.           For

example, the judge excluded a part of the video that shows defendant attempting

to throw a chair; and disallowed the end of the video that shows defendant's shirt

covered in blood as he throws liquor bottles. The judge admonished counsel

that the "[the jury's] function in this case is for you to persuade them that both

of them were there and they saw each other for identification. That's all. What

their activities were there, and what their culpability was there, is of no moment

whatsoever. You're going to take that out." (emphasis added).


                                         14                                A-0427-16T1
      In this light, we conclude the trial judge did not abuse his discretion when

he found the video's probative value substantially outweighed its prejudicial

effect.   The judge provided the jury with appropriate and timely limiting

instructions. The admission of the video was not a "clear error of judgment,"

warranting reversal. Koedatich, 112 N.J. at 313.

      Defendant also contends that the trial court erred in admitting the video

because it could not be authenticated. Videos are considered equivalent to

photographs under N.J.R.E. 1001(b).           They must be authenticated under

N.J.R.E. 901, which states that to satisfy the "requirement of authenticating . . .

an item of evidence, the proponent must present evidence sufficient to support

a finding that the item is what its proponent claims." "[T]he authentication of a

video is a direct offshoot of the authentication of photographic and motion

picture evidence." State v. Wilson, 135 N.J. 4, 16 (1994).

      In Wilson, the Supreme Court held:

             The person testifying need not be the photographer,
             because the ultimate object of an authentication is to
             establish its accuracy or correctness. To that end, any
             person with the requisite knowledge of the facts
             presented in the photograph or videotape may
             authenticate it. An authenticator need not even have
             been present at the time the photograph was taken, so
             long as the witness can verify that the photograph
             accurately represents its subject.

             [135 N.J. at 15 (internal citations omitted)].


                                         15                                A-0427-16T1
To authenticate a video, the testimony at trial must establish that: (1) the video

"is an accurate reproduction of what it purports to represent; and (2) the

reproduction is of the scene at the time of the incident in question, or in the

alternative, the scene has not changed between the time of the incident in

question and the time of the taking of the photograph. " Id. at 15 (citing Garafola

v. Rosecliff Realty Co., Inc., 24 N.J. Super. 28, 42 (App. Div. 1952)).

      Here, the video of the bar fight meets the requirements articul ated in

Wilson. Ventura, who was involved in the altercation, testified regarding the

contents of the video. Ventura testified the video accurately depicted what he

recalled happened that night.     He used the video to describe the fight and to

identify most of the people involved. Ventura and defendant were both depicted

in the video.

      Finally, defendant argues the video was "taken from a cell phone by an

unknown person at an unknown date and time and, therefore, cannot be

authenticated." These concerns have no bearing on the authentication analysis.

The identity of the person who took the video is irrelevant and there is no dispute

as to the date or time of the incident.

                                          II

      Defendant argues the trial judge erred when he overruled defendant's

objection to the prosecutor’s question to Rivera about whether he was afraid of


                                          16                               A-0427-16T1
what defendant could do to him after trial. The prosecutor introduced this

intimidation issue when he asked Rivera the following questions on re-direct

examination:

           Q. So - - are you nervous right now? How do you feel
           right now?

           A. Ah, a little nervous.

           Q. How about when you testified at the Grand Jury?
           How would you describe how you felt?

           A. Ah, I was - - I was nervous, too.

           Q. So, why are you nervous right now?

           A. Ah, I - - just sitting here and just thinking about like
           what - - just always thinking about what's going on, my
           face getting sliced, everything just coming back to me.

           Q. What about at the Grand Jury? Why were you
           nervous then?

           A. Ah, just the same thing. Just always - - this just
           bringing me back memories of the day I'm getting
           sliced and just picturing, remembering everything.

           Q. What is it hard sitting here in front of a lot of people
           talking about this --

           DEFENSE COUNSEL: Judge, he's putting words in his
           mouth and I think we've explored this issue.

           THE COURT: Sustained.

           Q. Anything else about what's happening here that's
           making you nervous?


                                        17                               A-0427-16T1
           DEFENSE COUNSEL: Objection.

           THE COURT: Overruled.

           A. Ah, yes.

           Q. What?

           A. Ah, I don't know, whatever could happen after court
           or anything - -

     At this point, defense counsel again objected and requested a sidebar

conference. The following exchange occurred at sidebar:

           DEFENSE COUNSEL: The jury's [going to] interpret
           that as he's [going to] be threatened and we're getting
           . . . we're getting into an area here which is very
           dangerous because, at this point, if he says anything
           further I'm [going to] move for a mistrial.

           PROSECUTOR: There's nothing else he's [going to]
           elicit, aside from the fact that –

           THE COURT: All right. Let's deal with what we have
           in front of us. First of all, the answer was inappropriate
           and it tends to convey to the jury that he's afraid of some
           physical . . . repercussions as a result of his testimony
           here. I think that's an actual conclusion the jury could
           reach. As a result of that, I'm [going to] . . . on proper
           application, I will strike it from the jury.

     Defense counsel accepted the judge's invitation and moved to strike the

witness' testimony. The prosecutor did not object. The following comments

were made before the jury:

           PROSECUTOR: Judge, would you like to give that
           instruction now?
                                        18                               A-0427-16T1
            THE COURT: Yeah, I will. The question posed by [the
            prosecutor] was a very legitimate question: ["]What
            else is making you nervous here today.["] All right?
            The answer provided by Mr. Rivera was not
            appropriate.

                  ....

            That statement, itself, I'm striking from the record.
            You're not to consider it. Now, when I say this to you,
            here's what I'm saying to you. I direct that you not use
            this stricken testimony in your deliberations. By my
            striking the answer and directing that you disregard and
            not use this information, I am not asking you to forget
            it, because that's beyond the mental abilities of most
            human beings. To the contrary, I'm asking you to
            remember what was stricken and understand that if,
            during your deliberations, you realize that the
            information is necessary to your decision, you may not
            use it. It's stricken. All right?

The State argues that "since this issue was already appropriately remedied by

the trial court, defendant should not receive an additional remedy from the

Appellate Division."

      Curative instructions may be used to remedy the admission of

inadmissible evidence by the trial court. State v. Prall, 231 N.J. 567, 586 (2018)

(citing State v. Winter, 96 N.J. 640, 646 (1984)).       "An effective curative

instruction needs to be 'firm, clear, and accomplished without delay.'" Ibid.

(quoting State v. Vallejo, 198 N.J. 122, 134 (2009)).         Stated differently,

inadmissible testimony can cause reversible error if the curative instruction is


                                        19                                A-0427-16T1
not provided immediately or it is not clear as to what evidence was improperly

heard at trial. cf. State v. Wakefield, 190 N.J. 397, 452 (2007) (noting trial court

issued "immediate curative instruction" to address impropriety "promptly and

effectively").

      The effectiveness of curative instructions is measured by how well it

realistically dealt with the potential prejudice caused by the inappropriate

testimony, not by pretending the judge's instructions magically erased the

improper testimony from the jurors' memories.          Here, the judge's curative

instructions were timely and clear. The instructions provided the jury with

unambiguous guidance on how it should consider the witness's inappropriate

comments if they resurfaced in the midst of deliberations. The judge correctly

confronted the reality of the error without equivocation.         We are satisfied

that this error was not "sufficient to raise a reasonable doubt as to whether it led

the jury to a result it otherwise might not have reached." State v. Daniels, 182
N.J. 80, 95 (2004) (quoting State v. Macon, 57 N.J. 325, 333 (1971)).         In

light of the Supreme Court's decision reversing this court's prior decision, we

discern no other legal basis to disturb defendant's conviction.

      Affirmed.




                                         20                                 A-0427-16T1